Citation Nr: 1630620	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

Before the Veterans Law Judge at the February 2016 hearing, with his representative, the Veteran withdrew his appeal for all other claims except TDIU.  Thus, those issues are not before the Board at this time.


FINDING OF FACT

The Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Analysis

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To satisfy the 60 percent disability and 40 percent disability requirements, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  See id.

The Veteran's combined ratings for his service-connected disabilities satisfy the initial eligibility requirements for TDIU.  Specifically, the Veteran's current combined disability rating is 70 percent, and his individual disability ratings include 0 percent for a traumatic brain injury, 10 percent for tinnitus, associated with the traumatic brain injury, and 30 percent for post-traumatic headaches with migraine features, associated with the traumatic brain injury.  As these disabilities share a common etiology and total 40 percent, entitlement to a TDIU is warranted if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In determining unemployability, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

The Veteran contends that he is unable to obtain and maintain gainful employment due to his headaches, right knee, low back, and neck disabilities.  Specifically, before the Board in February 2016, the Veteran stated that the pain and physical limitations caused by his orthopedic disabilities as well as the pain and inability to concentrate caused by his migraine headaches render him unemployable.  When he separated from service in 1991, the Veteran stated that, for his first job, he worked a part-time low level security guard.  His first full-time job was a sedentary position that, according to the Veteran, was not complex.  He stated that he worked in that position for several years until he was fired around 2006 due to his migraines and resulting inability to concentrate.   His last job was as a Target employee seven years ago where, toward the end of his employment, he was working four hours per week.  He stated that his knee and back disabilities prevented him from working effectively because his cane occupied one of his hands.  His knee also gave out every few days, forcing him to rest at work until the pain went away.  Additionally, he stated that he has "throbbing, splitting migraines every day that have occasionally driven [him] to call the suicide hotline."  In terms of education level, the Veteran reported that he has a bachelor's degree in business administration and history. 

The Veteran's VA records have been associated with the file.  In a July 2013 mental health note, the treating psychiatrist noted that the Veteran is prone to confusion and mood disruption secondary to his bipolar disorder, which is not service-connected, and traumatic brain injury.  As a result, the psychiatrist opined that he is extremely dysfunctional in all aspects of his life.  The psychiatrist further stated that the Veteran's "general state of anergia, confusion and misinterpretation of encountered circumstances, and his difficulty in dealing with personal interactions, clearly disable him to the extent of his being unable to secure and/or hold a job."  

The Veteran has been afforded several VA examinations for his service-connected disabilities.  In a February 2012 general medical VA examination, the examiner concluded that the Veteran's hernia, right knee, and spine disabilities cause functional impairment, including limiting his ability to lift objects, climb stairs, or engage in prolonged standing.  

 In a May 2015 headaches examination, the Veteran reported experiencing constant head pain, pulsating or throbbing head pain, pain on both sides of his head, pain that worsens with physical activity, nausea, sensitivity to light and sound, and tinnitus as a result of his migraine disability.  The examiner reported that the Veteran has characteristic prostrating attacks of migraine/non-migraine headache pain, once every month.  The Board notes that the Veteran contended in the Board hearing that he meant he experienced month-long headaches when he reported his symptoms to the May 2015 examiner.  The examiner also reported that the Veteran has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  She concluded that the Veteran's headache condition impacts his ability to work and noted that the Veteran was reportedly incapable of performing any activities while having headache pain.  

A VA individual unemployability opinion was rendered in January 2015.  The examiner opined that the Veteran was able to perform sedentary work, but with limitations on his ability to sit more than 20 minutes, lift more than ten pounds, run any length of time, climb upstairs, stand for more than five minutes, or walk more than half a block due to his right knee disability, tinea pedia, and right inguinal hernia status post-surgical repair. 

In light of the medical and lay evidence, the Board finds that the Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities.  The evidence clearly shows that the Veteran would be unable to engage in a job that required physical labor due to his orthopedic disabilities.  The evidence also shows that the Veteran would have difficulty obtaining or maintaining sedentary work due to his migraine headaches as well as his orthopedic disabilities.  Indeed, the Veteran testified credibly that he was fired from a simple sedentary position because of an inability to concentrate that stemmed from his migraine headaches.  Moreover, the January 2015 unemployability opinion rendered strict limitations on his ability to sit or stand, even in a sedentary job.

Thus, the Board finds that the Veteran is entitled to a TDIU.  As neither the Veteran's contentions nor the evidence reflects that his unemployability is due solely to any other single service connected disability, the issue of entitlement to special monthly compensation (SMC) has not been raised.  Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) (a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).

Because the Board is granting the benefit on appeal, a discussion of VA's duties to notify and assist in the development of the claim is not required.


ORDER

Entitlement to TDIU is granted. 





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


